DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/511,455, was filed on July 15, 2019, and claims priority from US Provisional Application 62/703,040, filed July 25, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of April 30, 2021.
Claims 1, 2, 4-16, and 18-22 are pending, of which claims 1, 7, and 11 are independent.
In the present amendment, claims 1, 4-9, 11-14 and 18 have been amended, claims 3 and 17 have been cancelled, and new claims 19-22 have been added.
All pending claims have been examined on the merits.  

Allowable Subject Matter
Claims 11-16 and 18 are allowed.
The cited prior art fails to disclose or suggest the following features of independent claim 11:
wherein selection of the fourth selectable option causes display of a fifth menu on the display screen including a non-editable portion pre-filled with a destination address of the insurance from the insurance information of one of the patient account numbers associated with the medical claim, an editable portion for entering text in support of the appeal, and a fifth selectable option whose selection saves an in-progress copy of a letter of the selected appeal letter type including the portions, wherein the non-editable portion prevents the user from changing text of the destination address.

Dependent claims 12-16 and 18 depend from allowable independent claim 11.

Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first computer program” and “second computer program” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 12-14 objected to because of the following informalities:  “non-edible” should be amended to “non-editable”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0167184 A1 to Kole (“Kole”, Filed Feb. 26, 2001. Published Sep.4, 2003) in view of US 2011/0145021 A1 to Denny Jr. (“Denny Jr.”, Eff. Filed Oct. 17, 2003, Published Jun. 16, 2011), in view of US 2021/0264533 A1 to Feit et al. (“Feit”, Eff. Filed on Dec. 28, 2015.  Published Aug. 26, 2021), and further in view of “Docketing Systems” by Bruce Young (“Young”. Published on July 14, 2015 at 2015 Annual Meeting & Conf. of the Nat’l Ass’n of Patent Practitioners (NAPP)).
In regards to claim 1, Kole discloses:
1. (Currently Amended) A computing device for providing a user with graphical information on medical claims to be submitted to insurance for approval and previously submitted for approval that were denied, the computing device comprising:
a display device;
a memory storing a first computer program, a second computer program, and a database;
a processor configured to execute the first and second computer programs and access the database,

(See Kole, para. [0004]: “The present invention, as will be shown, provides a state-of-the art computerized system which will increase the accuracy of Medicare/Insurance claims so as to virtually eliminate misdirected claims traffic, missed response deadlines (on either end of the claim cycle) incorrect forms and claims procedures filed out of their correct sequences.”)

(See also Kole, para. [0041]: “Said screens also permit the searching and sorting of data from any fields in the database of the program 10.”)

again drawing from database data from program 10 for correct forms, addresses and relevant patient information. As before in screen one (FIG. 1) Medicare either approves the appeal 29 and the claim goes to the approved not yet paid list 24 or approved and paid list 24 a, or the appeal is denied 28, and the matter continues now to screen three 30.”)

(See also Kole, para. [0043]: “Referring now to FIG. 3, as before, if the claim is not deleted 16 or terminated 15 an appeal for Fair Hearing 31 is submitted, again drawing from database data from program 10 for correct forms, addresses and relevant patient information. Once Medicare 12 sets a date for a fair hearing 33 the relevant information concerning the hearing, including the date set and the hearing officers 34 is entered to be tracked by program 10. As before in screen one (FIG. 1) Medicare either approves the appeal 35 and the claim goes to the approved not yet paid list 24 or approved and paid list 24 a, or the appeal is denied 36, and the matter continues now to screen four 37.”)

wherein the first computer program is a graphical user interface (GUI) comprising a menu including a summary reachable directly from the menu,

Moreover, Kole also discloses a graphical user interface (GUI), for example in para. [0027] (“Claim status at-a-glance whereby each claim is displayed with a clear status code.”) and para. [0029] (“What is due report, provides a report of all claims in due date order with all hearing and filing dates displayed.”).

However, under a conservative reading of Kole, it fails to disclose the following features, which are disclosed by Denny Jr: 
wherein the second computer program is configured to periodically check a web- based location securely maintained by the computing device to determine whether an electronic file indicating insurance information and claim information for each of a plurality of patient account numbers has been received, and perform an operation on the electronic file to generate patient account information for storage in the database upon determining the electronic file has been received,

(See Denny Jr., para. [0017]: “The amount of information available to a provider about the status of their claims once they have sent them can vary dramatically, depending on the payer, the clearinghouse and the method used to submit the claims, in general there are three basic categories for the types of messages that can be returned:
1) Claim File Acknowledgement—indicates the status of the claim file that was sent by a submitter. This report simply indicates whether or not the file was received and accepted by the payer.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application to modify Koles’s software based method for tracking rejected medical insurance claims with Denny Jr.’s software based method for tracking rejected medical insurance claims, because both references are directed to the same field of endeavor. 
However, under a conservative reading of Kole and Denny Jr., they fail to disclose the following features, which are disclosed by Feit: 
wherein the summary displays the patient account information for a selected one of a plurality of available clients in a plurality of rows and columns, the columns including a first column for displaying the patient account numbers, a second column for displaying statuses associated with each of the patient account numbers, and a third column for displaying due dates associated with each of the patient account numbers,
wherein a given row among the rows includes a first field indicating a given patient account number of one of the patient account numbers, a second field indicating a given status among the statuses associated with a given medical claim of the given account number from among the medical clams, and a third field indicating a given due date among the due dates associated with the given medical claim,

(See Feit, para. [0085] In the present aspects, insurer profiles database 184 may be implemented as any suitable storage device configured to store data in any suitable number and type of data formats. Examples of data included in the insurer profiles stored in insurer profile database 184 may include insured contact information (e.g., names, mailing addresses, email addresses, etc.), insured user identification for access to the insured's profile (e.g., a user id), insurance information (e.g., policy types, policy numbers, coverage information, etc.) one or more action items, when each of the action items was generated, a due date for each of the one or more action items to be completed, a status of action items (whether each is completed or outstanding), communication preferences for the insured customer, etc.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application to modify Koles’s and Denny Jr’s software based method for tracking rejected medical insurance claims with Feit’s software based method for tracking rejected medical insurance claims, because all three references are directed to the same field of endeavor. 
However, under a conservative reading of Kole, Denny Jr. and Feit, they fail to disclose the following features, which are disclosed by Young: 
wherein the second computer program is configured to initially cause the due date of the third field of the given row to display a first due date for submitting the given medical claim to insurance when the given status of the second field of the given row indicates the given medical claim needs to be submitted, 

(See Young, screen shot of “List of List of Tasks and Events” on page 68)

Moreover, the “Appcoll” software program in Young discloses the due dates for paying the 1st, 2nd, and Final Maintenance Fees on an issued patent (see bottom of “Patent Information” screenshot on page 67).

wherein the second computer program is configured to dynamically update text of the same third field of the given row to display a second due date different from the first due date for appealing denial of the given medical claim upon determining that the given status of the second field of the given row has changed to indicate that the given medical claim was submitted and denied by the insurance, and


The Examiner interprets that using this tool in one specific use (for creating a due date for the appeal a denial of a claim) is an example of intended use. The Examiner also notes that deadlines for appealing the denial of a claim exists also in patent prosecution (not only in insurance claims).

wherein the second computer program presents the given row in a visual style different from the other rows when a given priority of the given medical claim is highest among the medical claims of the rows.

(See Young, on page 68, the screen shot of “List of List of Tasks and Events” the columns labelled “Respond By” and “Final Due Date”)

Note also that the two earliest entries in the column labelled “Respond By” are colored Red (to indicate urgency), and that all later entries in this column are colored Blue.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application to modify Kole, Denny Jr. and Feit’s software based method for tracking rejected medical insurance claims with Young’s patent and trademark application tracking software program, because the difference between patent application docketing software and insurance claim docketing software is one of intended use, and also according to MPEP § 707.07(f), form paragraph 7.37.09: 
“a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claim 2, under a conservative interpretation of Kole, it could be argued that Kole does not explicitly teach the italicized portions below: 
2.    (Previously Presented)  The computing device of claim 1, wherein the second computer program is run periodically in the background relative to the first computer program.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application to modify Young’s disclosure by splitting the claimed functionality into two computer programs (instead of consolidating them into one computer program), because this is merely a design choice.  Also, these two different arrangements of features are functionally equivalent, because they perform the same functions.  

In regards to claim 3, it is cancelled. 
In regards to claim 4, Young discloses: 
4.    (Currently Amended) The computing device of claim 1, 
wherein the given row further includes a fourth field indicating a date of service and the second computer program calculates the first due date for submitting the given medical claim by adding a first submission time frame indicated by the insurance information to the date of service.

In page 78 of Young, the “RevTrademark” software program discloses a “Date Calculation Setup” screen.  This screen shows that new “due dates” can be automatically generated based on predetermined conditions (see the column “Is Relative”), and based on predetermined rules (see the columns “Add if Relative Exists”, “Interval”, “Interval Type”, and “Before/After Date”).
The Examiner interprets that using this tool in one specific use (for creating a due date for the filing of an initial claim, after the date of service) is an example of intended use.
Also, given that the due date for filing an initial claim can only be determined after the “date of service” from which the claim arises, the Examiner holds that it is inherent that the due date for the filing of the claim must be at a later date than the date of the “date of service”.
In regards to claim 5, Young discloses: 
5.    (Currently Amended) The computing device of claim 4, wherein the second computer program calculates the second due date for appealing the denial by adding a second submission time frame indicated by the insurance information to a date of the denial.

In page 78 of Young, the “RevTrademark” software program discloses a “Date Calculation Setup” screen.  This screen shows that new “due dates” can be automatically generated based on predetermined conditions (see the column “Is Relative”), and based on predetermined rules (see the columns “Add if Relative Exists”, “Interval”, “Interval Type”, and “Before/After Date”).
The Examiner interprets that using this tool in one specific use (for creating a due date for the filing of an appeal, after a second time frame) is an example of intended use.  More specifically, it is similar to an “Extension of Time” in the context of patent applications.

In regards to claim 6, Young discloses:
6. (Currently Amended) The computing device of claim 1, wherein the second computer program determines a current date, wherein the second computer dynamically updates the text of the third field to past due and the visual style to indicate it is too late for submitting the given medical claim upon determining the current date is after the first due date when the text of the third field of the given row displays the first due, and wherein the second computer program dynamically updates the text of the third field to past due and the visual style to indicate it is too late for appealing denial of the given medical claim by the insurance.

(See Young, on page 68, the screen shot of “List of List of Tasks and Events” the columns labelled “Respond By” and “Final Due Date”)

Note also that the two earliest entries in the column labelled “Respond By” are colored Red (to indicate urgency), and that all later entries in this column are colored Blue.

In regards to claims 7-10, they are rejected on the same grounds as claims 1 and 4-6, respectively. 
In regards to claim 19, Denny Jr. discloses:
19. (New) The computing device of claim 1, wherein the electronic file is received through a file transfer protocol (FTP).

(See Denny Jr. para. [0060]: “As shown in step A1, the PMS 20 uploads a claim batch file over a global computer network to a web server 14 within the CMS 10. The uploaded files are stored using the Internet File System (IFS) schema in the CMS database as shown in step A2. In the next step A3, a production server 18 processes the claim batch files. The claims are parsed from the incoming EDI claim and set into standard ANSI ASC X12 Health Care Claim transaction set. During this processing, the system 10 ensures that the information contained within the claims conforms to the appropriate content specifications and all required information is provided. The processed claims are stored using the MGMT schema in the CMS database as shown in step A4.”)

It is inherent that some sort of file transfer protocol is used to enable Denny Jr. to “As shown in step A1, the PMS 20 uploads a claim batch file over a global computer network to a web server 14 within the CMS 10”, and it is well known that FTP is the standard and well-known protocol used for file transfers.

In regards to claim 20, Denny Jr discloses:
20. (New) The computing device of claim 1, wherein the claim information indicates whether the given medical claim was submitted to insurance or was denied by insurance, and the operation determines the given status from the claim information of the given medical claim and the given due date from the given status and the insurance information of the given account number.

(See Denny Jr. para. [0060]: “As shown in step A1, the PMS 20 uploads a claim batch file over a global computer network to a web server 14 within the CMS 10. The uploaded files are stored using the Internet File System (IFS) schema in the CMS database as shown in step A2. In the next step A3, a production server 18 processes the claim batch files. The claims are parsed from the incoming EDI claim and set into standard ANSI ASC X12 Health Care Claim transaction set. During this processing, the system 10 ensures that the information contained within the claims conforms to the appropriate content specifications and all required information is provided. The processed claims are stored using the MGMT schema in the CMS database as shown in step A4.”)

The Examiner interprets that if the claim batch file is not submitted or successfully processed in Denny Jr’s system as described, then the claim information will inherently indicate that no claim has been submitted.  Likewise, if a claim has been submitted, Denny Jr’s system as described will inherently indicate this.

In regards to claim 21, Young discloses:
21. (New) The computing device of claim 1, wherein the second computer program presents the given row in a color or font different from the other rows when the priority of the given medical claim is highest among the medical claims of the rows. 

(See Young, on page 68, the screen shot of “List of List of Tasks and Events” the columns labelled “Respond By” and “Final Due Date”)

Note also that the two earliest entries in the column labelled “Respond By” are colored Red (to indicate urgency), and that all later entries in this column are colored Blue.

In regards to claim 22, Young discloses:
22. (New) The computing device of claim 1, wherein the columns include a fourth column for displaying account balances associated with each of the patient account numbers, and the priority of the given medical claim is highest among the medical claims of the rows when one of the account balances of the given row is highest among the medical claims of the rows.

(See Young, on page 68, the screen shot of “List of List of Tasks and Events” the columns labelled “Respond By” and “Final Due Date”)

Note also that the two earliest entries in the column labelled “Respond By” are colored Red (to indicate urgency), and that all later entries in this column are colored Blue.

The Examiner holds that the amount of money in dispute is an obvious variation (instead of time to indicate urgency) for selecting the priority of a case over other cases.


Response to Amendment
Re: Objections to the Drawings
New objections to the drawings have been added, as necessitated by the amendments to the independent claims. 

Re: Objections to the Claims
The objections to claims 1, 7, and 11 have been withdrawn, because the phrase “that can be reached” has been replaced with “reachable”.
However, a new objection to claims12-14 has been added, because “non-edible” should be amended to “non-editable”.

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. §101 rejections of previously presented claims 1-18, due to non-statutory subject matter, has been withdrawn in response to the amendments to the independent claims 1, 7, and 11.
The newly amended claims recite a practical application of an abstract idea, in particular the features of graphic user interface (GUI) such as the updating of the due dates of filing an appeal in response to denial of a medical claim.

Re: Claim Rejections - 35 USC § 103
New 35 U.S.C. §103 rejections to all pending claims except for allowed claims 11-16 and 18.  
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 2003/0144948 to Cleary et al., For example, para. [0022]:
[0022] … The delinquency information database 118 includes delinquency information entries identifying and containing information about delinquent mortgages. Information contained in each entry may suitably be the mortgage insurance certificate number, identifying information relating to the borrower, the principal amount of the mortgage, amount of delinquency, the loan due date, and any other desired information describing the status of the mortgage, such as whether or not foreclosure proceedings have begun or whether a mortgage insurance claim has been filed. All delinquency information entries also indicate the identity of the servicing entity, so that entries identified with a particular servicing entity may be retrieved and viewed by authorized users associated with that servicing entity, but not by other users associated with other servicing entities. For example, an account may be established for a particular servicing entity. The account may be identified by a username or account number. Each mortgage information entry in the database 112 will also contain the account number or username associated with the entity servicing the mortgage identified in the entry. In this way, an entry can be identified with the entity servicing the mortgage described in the entry, and restricted to authorized users such as users associated with the servicing entity or with the insurer by or for whom the system 100 is operated. Such restrictions protect the privacy of borrowers and the proprietary information of mortgage servicing entities.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 15, 2022